Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is the initial office action based on the application filed on 2/14/2020. Claims 1-20 as originally filed are considered here.

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed on 6/29/2020. 

Information Disclosure Statement
The Information Disclosure Statements filed on 2/14/2020 have been considered. 

Oath/Declaration
The oath or declaration filed on 5/28/2020 is acceptable.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

In line 5 of claim 1, “and being” has been replaced with – that is --.
In line 9 of claim 1, “being” has been deleted.
In line 10 of claim 1, “being” has been replaced with --is--.
In line 3 of claim 17, “and being” has been replaced with – that is --.
In line 6 of claim 17, “being” has been replaced with –that is--.
In line 6 of claim 20, “and being” has been replaced with –that is--.
In line 11 of claim 20, “being” has been deleted.
In line 12 of claim 20, “being” has been replaced with –is--.


Allowable Subject Matter
Claims 1-20 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:
Claims 1-19 are allowed because the prior art of record neither anticipates nor renders obvious the limitations of the base claim 1 that recites a power semiconductor device particularly with a guard region of a second conductivity type and that is included in the semiconductor body at a front side of the semiconductor body and surrounding the active region; and a field plate trench structure extending vertically into the semiconductor body from 

Claim 20 is allowed because the prior art of record neither anticipates nor renders obvious the limitations of the claim that recites a method of processing a power semiconductor device particularly with forming a guard region of a second conductivity type that is included in the semiconductor body at a front side of the semiconductor body and surrounding the active region; forming a field plate trench structure extending vertically into the semiconductor body from the front side and at least partially filled with a conductive material, the conductive material is electrically connected with the guard region and insulated from the semiconductor body external of the guard 

Any comments considered necessary by applicant must be submitted no later than the payment of issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
 US-7,655,975; US-2016/0293692; US-2018/0114830; US-2019/0140084: The invention teaches related device/method yet fail to teach or suggest a guard region of a second conductivity type and that is included in the semiconductor body at a front side of the semiconductor body and surrounding the active region; and a field plate trench structure extending vertically into the semiconductor body from the front side and at least partially filled with a conductive material, the conductive material is electrically connected with the guard region and insulated from the semiconductor body 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SELIM U AHMED whose telephone number is (571)270-5025.  The examiner can normally be reached on Increased Flex Schedule. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/SELIM U AHMED/Primary Examiner, Art Unit 2896